Citation Nr: 0511338	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-29 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The appellant claims that he served in a recognized guerrilla 
unit in the service of the United States during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision letter issued by 
the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the appellant's claim of entitlement 
to VA benefits on the basis that he does not have qualifying 
service as a veteran.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2004).  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a "veteran," defined as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A § 101(2); 
38 C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 
198 (1994).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  Such 
service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203. These 
regulations have their basis in statute, at 38 U.S.C. 
§ 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims (Court) upheld the constitutionality of 38 U.S.C. 
§ 107(a), following the reasoning of the United States Court 
of Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

In May 2002 and July 2003, the service department certified 
the appellant does not have qualifying military service.  The 
service department, however, was not provided all pertinent 
information necessary to conduct a thorough search.

The names of the appellant's parents are found throughout the 
claims file but were not included in the request for service 
verification.  Similarly, several documents reflect an 
alternate birth date claimed by the appellant, July 5, 1925.  
Although most documents reflect the appellant served in the 
112th Battalion, a May 1977 record from the Philippine 
Veterans Affairs Office notes he served in the 110th 
Battalion. In the appellant's November 2001 VA Form 21-526, 
Application for Compensation and/or Pension, he reported a 
second period of active duty commencing April 25, 1944.  In 
an April 2003 response to a VA development letter, the 
appellant indicated he separated from service on February 13, 
1943.    

Consequently, the record contains evidence that would warrant 
a further request to the service department to verify or 
recertify additional military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West, 
11 Vet. App. 80, 82 (1998) (observing that if there is reason 
to believe that information provided to service department 
was erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the United States Army 
Reserve Personnel Command (ARPERSCOM, 
formerly ARPERCEN) and request 
reverification of service.  The request 
should clearly document consideration of 
all personal information not previously 
considered, including the alternate birth 
date, the parents' names, the alternate 
battalion number, and the alternate 
entrance and separation dates, as 
discussed above.

2.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claim remains adverse 
to the appellant, he should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.






	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



